Title: From George Washington to Major General Artemas Ward, 9 May 1776
From: Washington, George
To: Ward, Artemas



Sir
Newyork 9th May 1776

Your Letters of the 27 & 28 ultimo Came in Course to hand, I am glad that you have given your attention to the works, which I doubt not, are by this time Completed. it will give me pleasure to hear that they are, for should these accounts of Hessian & Hanoverian Troops Comeing over prove true, it is possible the enemy may make some attempts to regain a footing in your Province.
I have represented to Congress, the want you was in for Cash, to which I have not yet received an answer, when I do, you Shall be informd thereof—the account you give of the vessels at Beverly being unfit for the Service, Surprizes me prodigiously, I was taught to believe, very differently of the Ship Jenny, by Commodore Manly & Captain Bartlett, who you Mention to have given you their opinion of them. the Brigte from Antigua was allso thought very fit to arm.
Doctor Browns Accounts are more immediatly in the Director General of the Hospital department, when he arrives here, I shall give them to him, for his Inspection—Mr Singletarry account is easily Settl’d, as he has the Commissarys Receipt for the Arms, if the account of the Cost of the arms was more particular, it woud be more regular and Satisfactory.
a Letter is just Come to my hand. from Winthrop Serjeant Esqr. Agent for the Navy at Glouchester, he says there are Some women & Children whom he is obliged to mentain at the Continental expence allso a number of men taken in Some of the Last prizes, you will please to examin into their Situation—if prisoners of war, they Shoud be Sent to Some Inland place & Confind, if Tories, the General Court are the proper persons to take Cognizance of them[.] I See by the public prints that the prizes at Beverly are to be Sold the 20th instant, as by the

obstructions put on Commerce in General, there may appear but few purchasers for the vessels, of Course they may be Sold vastly under their value, I think You had best have some person in whom you Can Confide present, at the Sale, with power to purchass the Large Ship, & the Brig. from Antigua, if he finds them going very much under their value, it is not above two or three years Since the Ship Cost £3000 Steg[.] She is to be Sure Somthing the worse for the wear, & I believe, is not remarkably well found at present as she has been pilag’d for the use of our arm’d vessels which must make a Considerable abatement of her value—the Brigantine is I Suppose in the Same predicament, but a good judge will easily Know their value—Wm Watson Esqr. of Plymouth advises that the prizes, Norfolk & Happy return, are Condemnd & desires I woud apoint a day for Sale of them & their Cargoes. this you will please to do, Letting them be advertizd in the papers at Least a fortnight before the Sale—I am Sir Your most H: Sert

Go: Washington

